Kane and Mikoll, JJ.,
dissent and vote to reverse in the following memorandum by Kane, J. Kane, J. (dissenting). In this death case, arising out of an assault, there is no substantial evidence to support the determination of the mother’s dependency in Puerto Rico (see Matter of Farmer v Coffee Instants, 12 AD2d 840). Moreover, the failure to give the employer a reasonable opportunity to testify deprived it of a fair hearing and prevents this court from conducting an effective review of the ultimate award (Workers’ Compensation Law, § 118). We would reverse the decision of the board and remit for further proceedings.